DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, 19-21 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: Claims 1, 8, 15 and their dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “receiving a set of documents; identifying a plurality of entities within the set of documents, wherein the identifying of the plurality of entities includes determining a number of references to each of the plurality of entities within the set of documents; selecting at least one of the plurality of entities based on a rareness criteria, wherein the selecting of the at least one of the plurality of entities based on a rareness criteria includes: associating a first of the plurality of entities with a second of the plurality of entities based on a fuzzy matching algorithm, wherein the first of the plurality of entities has a first number of references in the set of documents, and the second of the plurality of entities has a second number of references in the set of documents; adding the second number of references to the first number of references to calculate a composite number of references for the first of the plurality of entities; and utilizing the composite number of references to determine if the first of the plurality of entities meets the rareness criteria; identifying contextual data associated with each of the selected at least one of the plurality of entities within the set of documents; and generating at least one question-answer (QA) pair associated with each of the selected at least one of the plurality of entities based on the identified contextual data”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 02/24/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652